Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 and 21 recites the broad recitation “less than 2.5”, and the claim also recites “preferably between 1.2 and 1.8” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The term “and/or” in claim 20 is indefinite because it’s not clear if applicant intends whether or not all three embodiments are claimed (the “and” is one embodiment, the “or” is two more). Applicant does not provide support in the specification for all of the permutations that the multiple “and/or” encompasses, hence the terms are confusing and must be changed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “common transmission sector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The term “sector” isn’t even found in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14-19, 22, 24, 25, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ‘478 B2 (corresponds to EP 3 072 724 A1 cited in the Written Opinion filed 02 December 2019). 
Regarding claim 12, Watanabe shows a transmission with an engine 5, a Ravigneaux planetary gearing 4, a motor/generator 6 and various clutches and brakes 9, 10 and 11. The carrier C is selectively braked to the housing or to the input shaft 1, the sun gear Ss is driven by the M/G via a gear set 7, and clutched to either the housing or to the input shaft 1. The other sun gear Sd is selectively braked to the housing. A ring gear R serves as the output. The order of engagement for the clutches and brakes is shown in figure 2.
What is missing is the gearing that connects the ring gear to the wheels of the vehicle. It would have been obvious to one of ordinary skill in this art to provide any kind 
	Regarding claim 14, the transmission has an e1 mode and an eCVT stage, wherein the ratio is anything a designer of ordinary skill can specify with no unexpected results nor undue experimentation required. 
	Regarding claims 15 and 22, the eCVT mode has the M/G operating in either mode. 
	Regarding claims 16, 24, and 25 it would have been obvious to one of ordinary skill in this art to replace the clutch CL1 with a damper flywheel since it’s not even needed for all modes shown. 
	Regarding claims 17, 27-29, a spur gear stage 7 connects the M/G to the transmission. 
	Regarding claim 18, the M/G shaft (not shown) must be parallel to the axis of the transmission since a spur gear system 7 is shown for connecting the two. 
	Regarding claims 19 and 30, since the term “common transmission sector” is not described by applicant, it’s anyone’s guess as to what he means by that, so it appears that Watanabe shows the recited clutches at least in the same casing as the transmission. 
Claims 13, 20, 23, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. ‘478 B2 in view of Park ‘557.
	Watanabe doesn’t show a parked charging mode, though it is clearly possible to do that with the appropriate engagement of the L&R clutch with clutches 9 and 11 in the neutral positions. 
	Park shows a very similar Ravigneaux transmission with such a mode in figure 4 with “Charging(N)” mode, transmission in neutral. 
	It would have been obvious to one of ordinary skill in this art to modify the control of Watanabe such that a neutral charging mode were added since it would be a simple modification of the existing controller with no unexpected results and no undue experimentation required. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed  27 January 2020 and 02 December 2019have been considered by the examiner. 
	The Written Opinion filed 02 December 2019 has been reviewed by the examiner and has applied at least one piece of prior art therefrom. 
	The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, January 14, 2021